—In an action, inter aha, to recover damages for an alleged violation of the plaintiff’s common-law right to privacy and for intentional infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated November 20, 2001, which granted the defendants’ motion pursuant to CPLR 3211 (a) to dismiss the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly granted that branch of the defendants’ motion which was pursuant to CPLR 3211 (a) (7) to dismiss the complaint for failure to state a cause of action. The conduct complained of, i.e., the defendants’ alleged interference in Elizabeth Beisner’s pending support enforcement proceeding against her former husband, does not give rise to any cognizable cause of action at law for which the plaintiff may recover damages (see e.g. Howell v New York Post Co., 81 NY2d 115 [1993]; Burns Jackson Miller Summit & Spitzer v Lindner, 59 NY2d 314 [1983]). The plaintiffs remedy, if any, for the defendants’ alleged misconduct is to move in that proceeding for appropriate relief.
The plaintiff’s remaining contentions either are without merit or not properly before this Court. Florio, J.P., Friedmann, Cozier and Mastro, JJ., concur.